Citation Nr: 1512665	
Decision Date: 03/25/15    Archive Date: 04/01/15

DOCKET NO.  11-18 520A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUES

1.  Entitlement to service connection for hepatitis C.

2.  Entitlement to initial ratings in excess of 10 percent for depression, effective January 14, 2004 through January 23, 2005; in excess of 30 percent from January 24, 2005 through August 21, 2011, to include for posttraumatic stress disorder (PTSD) combined with depression, effective January 29, 2008; and in excess of 50 percent from August 22, 2011.

3.  Entitlement to a total disability rating based on individual unemployability (TDIU).


REPRESENTATION

Veteran represented by:	Rick D. Little, Agent



ATTORNEY FOR THE BOARD

L. Kirscher Strauss, Counsel


INTRODUCTION

The Veteran served on active duty from July 1969 to June 1979.

This matter comes to the Board of Veterans' Appeals (Board) from rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, North Carolina and from the RO in Columbia, South Carolina.  Jurisdiction over the case resides with the Columbia, South Carolina RO.

An October 2008 rating decision denied reopening a previously denied claim for service connection for PTSD and denied entitlement to service connection for hepatitis C.  A July 2010 rating decision concluded that no revision was warranted in an October 2004 rating decision that denied entitlement to service connection for chronic depression, denied reopening the previously denied claim for service connection for depression, and denied entitlement to a TDIU.

In an April 2011 rating decision, the RO determined there was clear and unmistakable error (CUE) in the initial October 2004 decision to deny service connection for chronic depression.  Accordingly, service connection for chronic depression was granted with an initial 10 percent rating assigned, effective January 14, 2004 and with an initial 30 percent rating assigned from January 24, 2005.  The Veteran disagreed with the initial ratings assigned for depression.

In a January 2012 rating decision, the RO granted service connection for PTSD combined with depression, effective January 29, 2008, which is the date the RO received the claim to reopen entitlement to service connection for PTSD.  The decision also increased the initial assigned rating for PTSD with depression to 50 percent, effective August 22, 2011.  The Veteran disagreed with the initial assigned ratings for PTSD with depression.  A veteran is generally presumed to be seeking the maximum benefit allowed by law and regulation, and a claim remains in controversy where less than the maximum available benefit is awarded.  AB v. Brown, 6 Vet. App. 35 (1993).  Therefore, the issue regarding higher initial ratings for PTSD with depression remains on appeal.

The issue of whether there is CUE in an October 2004 rating decision that denied entitlement to nonservice-connected pension benefits has been raised by the record in a May 21, 2010 statement, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  
38 C.F.R. § 19.9(b) (2014).

The issues of entitlement to service connection for hepatitis C and entitlement to a TDIU are addressed in the REMAND portion of the decision below and are REMANDED to the AOJ.


FINDINGS OF FACT

1.  Prior to January 23, 2005, depression was manifested by complaints of depression and increased irritability without use of medication.

2.  From January 24, 2005 through August 21, 2011, depression with PTSD was manifested by depressed, anxious, and subdued mood; mildly restricted and anxious affect; one instance of decreased kinetics; and one instance of disheveled appearance with poor hygiene.

3.  From August 22, 2011, depression with PTSD has been manifested by some dysphoric mood and constricted affect and moderately impaired memory for immediate information (on VA examination in August 2011).




CONCLUSIONS OF LAW

1.  Prior to January 23, 2005, the criteria for an initial rating in excess of 10 percent for depression have not been met or more nearly approximated.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. § 4.130, Diagnostic Code 9434 (2014).

2.  From January 24, 2005 through August 21, 2011, the criteria for an initial rating in excess of 30 percent for depression with PTSD have not been met or more nearly approximated.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. 
§ 4.130, Diagnostic Codes 9411, 9434 (2014).

3.  From August 22, 2011, the criteria for an initial rating in excess of 50 percent for depression with PTSD have not been met or more nearly approximated.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. § 4.130, Diagnostic Codes 9411, 9434 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2014) redefined VA's duty to assist a claimant in the development of a claim.  VA regulations for the implementation of the VCAA were codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2014).

The notice requirements of the VCAA require VA to notify a claimant of what information or evidence is necessary to substantiate the claim; what subset of the necessary information or evidence, if any, the claimant is to provide; and what subset of the necessary information or evidence, if any, VA will attempt to obtain.  38 C.F.R. § 3.159(b).  The requirements apply to all five elements of a service connection claim: veteran status, existence of a disability, a connection between a veteran's service and the disability, degree of disability, and effective date of the disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  VCAA notice must be provided to a claimant before the initial unfavorable decision on a claim for VA benefits by the agency of original jurisdiction (in this case, the RO).  Id.; see also Pelegrini v. Principi, 18 Vet. App. 112 (2004).  Insufficiency in the timing or content of VCAA notice is harmless if the errors are not prejudicial to the claimant.  See Conway v. Principi, 353 F.3d 1369, 1374 (Fed. Cir. 2004) (holding that VCAA notice errors are reviewed under a prejudicial error rule).

In this case, the appeal arises from the initial award of service connection.  In Dingess, the Court held that in cases in which service connection has been granted and an initial disability rating and effective date have been assigned, the typical service connection claim has been more than substantiated, it has been proven, thereby rendering section 5103(a) notice no longer required because the purpose that the notice is intended to serve has been fulfilled.  Dingess, 19 Vet. App. at 490-91; see also 38 C.F.R. § 3.159(b)(3)(i) (2014).  Thus, because the notice that was provided before service connection was granted was sufficient, VA's duty to notify in this case has been satisfied.  See generally Turk v. Peake, 21 Vet. App. 565 (2008) (holding that where a party appeals from an original assignment of a disability rating, the claim is classified as an original claim, rather than as one for an increased rating); see also Shipwash v. Brown, 8 Vet. App. 218, 225 (1995); see also Fenderson v. West, 12 Vet. App. 119 (1999) (establishing that initial appeals of a disability rating for a service-connected disability fall under the category of "original claims").

The Board also finds that VA has complied with all assistance provisions of the VCAA.  The Veteran was provided with a VA examination in August 2011, which is adequate for rating purposes, as the examiner reviewed the Veteran's claims folder, considered the Veteran's complaints, conducted appropriate testing and provided findings responsive to the rating criteria.  The evidence of record contains service treatment and personnel records, post-service VA outpatient treatment records, VA examination reports, correspondence from the Social Security Administration, and lay statements from the Veteran.  There is no indication of relevant, outstanding records that would support the Veteran's claim.  38 U.S.C.A. § 5103A(c) (West 2014); 38 C.F.R. § 3.159(c)(1)-(3) (2014).  
VA has considered and complied with the VCAA provisions discussed above.  The Veteran was notified and aware of the evidence needed to substantiate the claim, the avenues through which he might obtain such evidence, and the allocation of responsibilities between the Veteran and VA in obtaining such evidence.  The Veteran was an active participant in the claims process by submitting evidence and argument.  Therefore, he was provided with a meaningful opportunity to participate in the claims process and has done so.  Any error in the sequence of events or content of the notice is not shown to have affected the essential fairness of the adjudication or to cause injury to the Veteran.  Pelegrini, 18 Vet. App. at 121.  Therefore, any such error is harmless and does not prohibit consideration of this matter on the merits.  See Conway, 353 F.3d at 1374, Dingess, 19 Vet. App. 473; see also ATD Corp. v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 1998).  

For all the foregoing reasons, the Board concludes that VA's duties to the Veteran have been fulfilled with respect to the issue in appellate status.

II. Criteria & Analysis

The Veteran contends that initial disability ratings higher than the 10, 30, and 50 percent ratings granted during each applicable period are warranted for his service-connected depression with PTSD.

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities (Rating Schedule) and are intended to represent the average impairment of earning capacity resulting from disability.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Disabilities must be reviewed in relation to their history.  38 C.F.R. § 4.1.  Other applicable, general policy considerations are:  interpreting reports of examination in light of the whole recorded history, reconciling the various reports into a consistent picture so that the current rating may accurately reflect the elements of disability, 38 C.F.R. § 4.2; resolving any reasonable doubt regarding the degree of disability in favor of the claimant, 38 C.F.R. § 4.3; assigning the higher rating where there is a question as to which of two evaluations apply and where the disability picture more nearly approximates the criteria for the next higher rating, 38 C.F.R. § 4.7; and evaluating functional impairment on the basis of lack of usefulness, and the effects of the disabilities upon the person's ordinary activity, 38 C.F.R. § 4.10.  See Schafrath v. Derwinski, 1 Vet. App. 589 (1991).

In order to evaluate the level of disability and any changes in condition, it is necessary to consider the complete medical history of a veteran's condition.  Schafrath v. Derwinski, 1 Vet. App. 589, 594 (1991).  Where the appellant has expressed dissatisfaction with the assignment of an initial rating following an initial award of service connection for that disability, separate ratings can be assigned for separate periods of time based on the facts found-a practice known as "staged" ratings.  Fenderson v. West, 12 Vet. App. 119 (1999).  The issue on appeal involves the Veteran's dissatisfaction with the initial ratings for his depression and PTSD disability assigned following the grant of service connection, and staged ratings are to be considered.

By way of history, an April 2011 rating decision granted service connection for depression and assigned an initial 10 percent rating, effective January 14, 2004 and an initial 30 percent rating, effective January 24, 2005.  A January 2012 rating decision granted service connection for PTSD, combined with depression, effective January 29, 2008; the decision also increased the initial rating for depression with PTSD to 50 percent, effective August 22, 2011.  The current 10 percent rating for depression is assigned pursuant to 38 C.F.R. § 4.130, Diagnostic Code 9434 and the 30 and 50 percent ratings for depression with PTSD are assigned pursuant to Diagnostic Code 9411.  Both depression and PTSD are evaluated using the General Rating Formula for Mental Disorders.

General Rating Formula for Mental Disorders:
Rating
Total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation, or own name
100
Occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a worklike setting); inability to establish and maintain effective relationships
70 
Occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short- and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; difficulty in establishing and maintaining effective work and social relationships
50
Occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks (although generally functioning satisfactorily, with routine behavior, self-care, and conversation normal), due to such symptoms as: depressed mood, anxiety, suspiciousness, panic attacks (weekly or less often), chronic sleep impairment, mild memory loss (such as forgetting names, directions, recent events)
30
Occupational and social impairment due to mild or transient symptoms which decrease work efficiency and ability to perform occupational tasks only during periods of significant stress, or; symptoms controlled by continuous medication
10
38 C.F.R. § 4.130, Diagnostic Codes 9411, 9434 (2014).

When evaluating a mental disorder, the rating agency shall consider the frequency, severity, and duration of psychiatric symptoms, the length of remissions, and the veteran's capacity for adjustment during periods of remission.  The rating agency shall assign an evaluation based on all the evidence of record that bears on occupational and social impairment rather than solely on the examiner's assessment of the level of disability at the moment of the examination.  38 C.F.R. § 4.126.

In assessing the evidence of record, it is important to note that the Global Assessment of Functioning (GAF) score is a scale reflecting the "psychological, social, and occupational functioning on a hypothetical continuum of mental health-illness."  See Richard v. Brown, 9 Vet. App. 266, 267 (citing DIAGNOSTIC AND STATISTICAL MANUAL OF MENTAL DISORDERS, 4th ed. (DSM-IV) at 32).  GAF scores ranging from 51 to 60 indicate moderate symptoms (e.g., flat affect and circumstantial speech, occasional panic attacks) OR moderate difficulty in social, occupational, or school functioning (e.g., few friends, conflicts with peer or coworkers).  A GAF score of 41 to 50 indicates serious symptoms OR serious impairment in social, occupational, or school functioning (e.g., no friends, unable to keep job).  Id.  A GAF score of 31 to 40 indicates some impairment in reality testing or communication (e.g., speech is at times illogical, obscure, or irrelevant) OR major impairment in several areas, such as work or school, family relations, judgment, thinking, or mood (e.g., depressed man avoids friends, neglects family, and is unable to work).  Id.

The symptoms listed in the relevant rating criteria are not intended to constitute an exhaustive list, but rather serve as examples of the type and degree of the symptoms, or their effects, that would justify a particular rating.  See Mauerhan v. Principi, 16 Vet. App. 436 (2002).  When all the evidence is assembled, the determination must be made as to whether the evidence supports the claim or is in relative equipoise, with the veteran prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case the claim is denied.  See Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).

During a July 2004 VA general medical examination, the Veteran complained of depression and indicated he was unemployed secondary to his depression.  He stated that he had never taken medication or been hospitalized for depression.  On examination, his affect was reported as normal and he was alert and oriented in all three spheres.  The examiner recommended a VA mental disorders examination.

During a September 2004 VA general medical examination, the Veteran reported that before moving from Hawaii two years earlier, he saw a psychologist for treatment of chronic depression for four or five months.  He denied taking medications for depression.  He indicated that he had been receiving disability benefits from the Social Security Administration since 2001 for depression.

An October 2004 VA nursing note reflects the Veteran's complaint of some increased irritability and changes in mood related to depression.  He was referred for a mental health consultation.

During a January 24, 2005 mental health evaluation at the Columbia VA Medical Center (VAMC), the Veteran described his history of depression, indicating that he has declined anti-depressant medications.  He reported being unemployed for six years [since 1999] because his medical condition from diabetes prevented him from working.  He stated that he had lived in Columbia, South Carolina for two years with his sister and had few friends, and he spent most of his time reading and in social isolation.  He reported becoming anxious in crowds, having nightmares twice per month related to traumatic experiences of treating wounded Marines.  On mental status examination, he appeared neat and clean; eye contact was good; kinetics were decreased; mood and affect were appropriate, but sad and depressed; he was alert and fully oriented; and concentration and recent and remote memory were good.  He denied suicidal or homicidal ideation with or without a plan.  The social worker recommended outpatient treatment and assigned a GAF score of 50.

A May 2005 primary care note reflects that the Veteran presented to the Escondido, California VA Community Based Outpatient Clinic (CBOC) to establish care.  He reported he was unemployed, but was teaching stress management.  During a review of systems, he endorsed depression and poor sleep, but denied anxiety.  During a July 2005 diabetes consultation, he reported that he was receiving Supplemental Security Income (SSI) and not working; however, he also stated that he had been teaching complementary medicine (Raki [sic]) [Reiki] for the last 16 years all around the world.

During a September 2006 primary care visit at the Fayetteville, North Carolina VAMC, the Veteran identified his occupation as home repairman.

In February 2007, he presented for a mental health consultation at the Fayetteville VAMC.  His chief complaints included poor sleep, mood dysphoria, and poor energy.  He also reported occasional intrusive recollections and nightmares reminiscent of military experiences that occurred three to four times weekly; hypervigilance; being easily startled, emotionally distant, and isolative; and poor concentration.  Reported mental status examination findings included the following:  mildly anxious mood with congruent affect; speech normal in rate, volume, and productivity; and logical and goal-directed thoughts without evidence of thought disorder or delusion.  He denied suicidal or homicidal ideation or auditory or visual hallucinations.  However, in another section of the consultation report, he disclosed one suicide attempt in 1997 and endorsed fleeting thoughts of suicide, but indicated that his "faith and grandchildren keep me alive" and that he had good family support.  The diagnosis included noncombat PTSD and history of depressive disorder.  A GAF score of 60 was assigned.  

In March 2007, he had an initial VA psychiatric assessment.  He complained of having dreams that he could not recall, but waking up anxious; middle insomnia; and having a fleeting thought of suicide several days earlier when he was upset over a financial situation with a friend.  He indicated that his mood was usually fairly good and his social contacts continued to be very limited.  He disclosed having two DUIs five years earlier [in 2002] and losing his driver's license [in 2005]; he reported drinking three to four beers three to four times weekly.  He reported that he had been divorced twice, had four children from the marriages, and had three grandchildren, whom he enjoyed.  His psychosocial supports were limited to two friends and one daughter.

Reported mental status examination findings included the following: disheveled appearance with poor hygiene; normal and calm speech; calm mood with appropriate affect; normal, logical thought content; no evident hallucinations; alert and fully oriented; and normal intelligence, abstraction, insight and judgment, and memory.  The Veteran denied current suicidal or homicidal ideation.  The assigned GAF score was 40.  Because the Veteran feared medications due to his diagnosed hepatitis C and fear of worsening liver damage, medication alternatives were discussed.  

In April 2007, the Veteran was evaluated by a social worker for a PTSD group.  He endorsed depression, anxiety, isolation and avoidance, some paranoia, being quick to anger and overreacting, nightmares, detachment, insomnia, difficulty concentrating, and being easily startled.  Objective findings were not reported.  It appears that the Veteran attended two PTSD group sessions.  During a May 2007 supportive therapy session, he described how he used coping skills to refocus after his "daughter went off" on him and he began to isolate and overthink, reportedly doing very well.  Mental status examination findings included mildly restricted affect, mild depression, and mild anxiety.  He denied suicidal or homicidal ideation.

During an October 2007 supportive therapy session, the Veteran reported that his daughter became angry and yelled at him, and he was able to listen even though he wanted to run, and to stay and talk.  He reported continued trouble sleeping.  Reported objective findings included good eye contact and hygiene, alert and oriented, mildly anxious and mildly depressed in discussion with mildly restricted range of affect, and pleasant attitude.  He denied suicidal or homicidal ideation and reported compliance with medications [shown to be prescribed for physical disabilities].

The Veteran participated in three VA supportive therapy sessions with a social worker between June and December 2008.  He described having his identity stolen and having periods where he stood by a train track debating whether to "give up."  In September, he reported having "up and down days."  In December, he reported that his disability claim was denied again and was "catastrophizing."  He stated that he had had a couple low-level panic attacks and been even more depressed lately.  Reported objective findings included good eye contact and hygiene; alert and oriented; mild to moderately restricted range of affect; anxious and mild to moderately depressed mood; and pleasant attitude.  He denied current suicidal or homicidal ideation.

In November 2009, the Veteran completed Personality Assessment Inventory (PAI) testing at a private counseling center.  The results yielded diagnostic considerations, including PTSD, major depressive episode, and alcohol abuse, but did not include mental status examination findings.

A January 2010 VA psychiatry consultation report by a mental health counselor reflects that the Veteran presented to reestablish care.  He reported sleep disturbance; adequate appetite; variable energy; loss of interest; social isolation, although he reported watching his grandchildren for the past four years; irritability; depression; variable depressive and anxiety symptoms with the present depression being constant and lots of anxiety about simple things; and nightmares.  During a May 2010 visit with the mental health counselor, he reported similar subjective symptoms as the prior visit.  Mental status examination revealed calm and cooperative behavior; full-ranged affect; euthymic mood; linear, goal-directed thought processes; thought content without hallucinations or delusions; and insight, judgment, memory, and concentration intact and adequate.  He denied suicidal or homicidal ideation, intent, or plan.   

In a May 2010 response to the RO, the Social Security Administration indicated that there were no medical records for the Veteran or that he did not file for disability benefits.  In a May 2010 letter, the RO notified the Veteran and his agent that the SSA records could not be obtained.  The RO invited the Veteran to submit any SSA records he had in his possession.

September and October 2010 VA treatment records reflect that the Veteran was caring for a sister, assisting with her medical needs.  He reported ongoing sleep difficulty, but "maintaining fairly well" overall.  Mental status examination findings included subdued mood and thought content of preoccupations.  A GAF score of 55 was assigned.  The records also show that the Veteran began participating in PTSD groups through the PTSD Clinical Team (PCT).

During a January 2011 mental health visit, the Veteran discussed his prior suicide attempt and stated he did not feel that way now and was hopeful about the future.  An April 2011 PTSD group note reflects the Veteran's account of avoiding hospitals because they related to his military traumas.  However, he indicated that he faced the trigger when a sibling was hospitalized and was able to become more comfortable and less anxious in hospital settings over time.

During a May 2011 visit with a VA psychiatrist, the Veteran reported having dreams three times per week about "incidents in life."  He also reported variable sleep, irritability, nightmares and flashbacks; he endorsed adequate appetite and energy and denied suicidal or homicidal ideation.  Reported mental status examination findings included the following: adequate appearance or grooming; no psychomotor or behavioral abnormalities noted; normal rate and tone of speech; cooperative attitude; anxious mood; normal range of affect; no hallucinations; linear thought process; appropriate thought content; full orientation; intact short- and long-term memory; good attention and concentration, impulse control, insight, and judgment; and intact ability for abstract thinking.  An August 2011 VA psychiatry note reflects that the Veteran failed to appear for a PTSD group and a recent appointment and did not return calls.  The psychiatrist remarked that "avoidance issues are major."  Subjective symptoms and mental status examination findings were nearly identical to those in May; however, speech was reported as spontaneous.

Later the same day on August 22, 2011, the Veteran was afforded a VA PTSD examination.  He described his traumatic military experiences in his duties as a medic and endorsed having PTSD and depressive symptoms since that time.  He indicated that he last worked in 1996 when he was a co-owner with his girlfriend of a stress management retreat.  He reported that she started using marijuana and left him, so he closed the business.  He denied problems with irritability or concentration before she left, but stated that he tried to commit suicide after she left.  He added that later he tried to start a repair business, but he could not handle it.  He stated that he had received SSA disability benefits since 1998 or 1999.

Regarding use of addictive substances, he reported having two to three beers two to three times weekly and around 12 beers once a month.  Regarding relationships, he reported he was married once, but separated for over 20 years.  He stated that he had four children and three grandchildren.  He indicated that he was living with his sister, with whom he had a good relationship, and was able to manage his irritability.  He also reported good relationships with one of his daughters and two grandchildren and trying to build a relationship with another daughter; other family relationships were described as poor.  He stated that he sees one or two casual friends once or twice a month, does photography with the same frequency, reads, cooks, does some yard work, and watches TV.  

Current reported symptoms included intrusive thoughts once per week; nightmares once every couple weeks; psychological and physiological reactivity to crowds; avoiding crowds and avoiding talking or thinking about the trauma; emotional detachment; decreased interest in activities; sleep disturbance; irritability; difficulty concentrating; hypervigilance and exaggerated startle reaction; low energy, low motivation, and fatigue; suicidal ideation once every few months, but able to work through it; decreased feelings of hope and worth; and a decline in appetite.  He also indicated that he will go up to three days without bathing.  

Reported mental status examination findings included the following:  alert and oriented; dysphoric mood and constricted affect; speech with regular rate and rhythm; some evidence of psychomotor retardation; good eye contact; cooperative and pleasant demeanor; logical and coherent thought process; thought content devoid of current auditory or visual hallucinations; no evidence of delusional content; memory moderately impaired for immediate information, but fairly intact for recent and remote events; able to concentrate; average intelligence; and partial insight into current condition.  He denied current thoughts of hurting himself or others.

The examiner assigned a GAF score of 52 and estimated the Veteran's PTSD and depression to be in the "considerable range," adding that both the Veteran's social adaptability and ability to maintain employment and perform job duties in a reliable, flexible, and efficient manner appeared to be considerably impaired related to the PTSD and depression.  

An August 2011 VA addendum treatment note indicates that a social worker contacted the Veteran to discuss reasons for not wanting to proceed with PCT at present and to explore his needs for discharge.  The Veteran reported that "the first six weeks were too upsetting" and he did not believe he could handle trauma-focused treatment.

A November 2011 VA psychiatry note reflects the Veteran's report that he had been doing well over the last several weeks and attributed this to improved back pain.  Prior to the improvement, he had been having severe pain for approximately six months and had not been feeling well emotionally.  He denied any suicidal or homicidal ideation.  The Veteran continued to believe he did not need any medication and did not believe that mental health service were necessary.  He was advised that he could return at any point in the future if necessary.  Mental status examination findings were nearly identical to those reported in May and August 2011; cognitive function was also reported as grossly intact.  The goal was to maintain stability.

A May 2013 Columbia VAMC primary care note reflects that the Veteran presented to reestablish care after being in Atlanta.  He reported feeling down, but denied increasing depression, anxiety, or presence of suicidal or homicidal thoughts.  On examination, thoughts were linear and logical and he had good eye contact.

During a July 2013 behavioral health assessment, the Veteran related that he had PTSD and chronic depression and had "been doing disciplines for [a] long time; sometimes, I slip and my symptoms [] return."  He reported experiencing periodic suicidal ideation, the last time being three months earlier.  He stated that he was able to apply effective coping skills.  He asked to resume therapy services and stated he did not want psychotropic medication and had never taken any.  On functional assessment, he reported that he did not really have friends and had been "semi-reclusive" for a while.  He described his mood as "somewhat fair" and reported walking a lot daily and plans to exercise at a gym.  He endorsed nightmares once every couple weeks, but had constant memories about "things [he had] seen over the years" that hindered his sleep, sometimes "staying up all night."

Reported objective findings included appropriate dress and grooming; alert and oriented; good eye contact; speech with normal rate and tone; appropriate and congruent mood and affect; logical, coherent, and goal-directed thought processes; and good judgment and insight.  He denied hallucinations, delusions, and suicidal or homicidal ideation.  A GAF score of 60 was assigned.  An addendum note indicated that the Veteran was interested in working on skills to improve his depression symptoms and he would be referred for psychotherapy and group therapy after returning from an upcoming trip to Belize for three weeks.

During another evaluation a couple weeks later in July 2013, he reported continued insomnia with nightmares approximately once per week; infrequent flashbacks; avoiding crowds, living isolated for years; and feeling jumpy, easily startled, and irritable at times.  Mental status examination findings were nearly identical to those recently reported; however, his mood was depressed.

In November 2013, the Veteran indicated during a mental health visit that his psychotropic medication he had recently begun was effective and he had no side effects.  He reported feeling good about a recent trip to see his grandchildren, describing them as "his joy."  He stated that he had two sisters, nieces, and nephews in town who were supportive.  He continued to avoid crowds, expressed paranoia associated with loud people and commotion triggering aggressiveness from others, had sleep impairment, and some nightmares and flashbacks.  He also reported variable energy and going to the gym twice per week.  He denied suicidal ideation, but acknowledged fleeting suicidal ideas within the past 30 days.  Reported mental status examinations were stable compared to recent prior examinations.  However, his mood was euthymic, rated as an 8 with 10 being the best.

The Board has considered the medical and lay evidence of record, but finds that disability ratings in excess of those already assigned for depression and PTSD are not warranted.

For the time period prior to January 24, 2005, the Veteran's depression was manifested by subjective complaints of depression and increased irritability and by his report of being unable to work and receiving SSA disability benefits due to depression.  Objectively, he was alert and fully oriented and had normal affect.  He denied taking any psychotropic medications for depression.  These findings most nearly approximate the criteria for the 10 percent disability rating already assigned for depression based on his subjective reports.  

A higher, 30 percent rating is not warranted at any time prior to January 24, 2005 because his depression was not shown to cause occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks (although generally functioning satisfactorily, with routine behavior, self-care, and conversation normal), due to such symptoms as anxiety, suspiciousness, panic attacks, chronic sleep impairment, or memory loss.  Rather, his reported symptoms during this time period were limited to feeling depressed and experiencing increased irritability.  In summary, neither objective medical evidence nor subjective symptom reports supports the assignment of a disability rating higher than 10 percent. 

For the time period from January 24, 2005 through August 21, 2011, the Veteran's depression with PTSD was manifested objectively by depressed, anxious, and subdued mood; mildly restricted and anxious affect; one instance of decreased kinetics; and one instance of disheveled appearance with poor hygiene.  His depression with PTSD was manifested subjectively during this time period by general anxiety and anxiety in crowds; dysphoric mood; irritability; poor to variable energy; isolation and emotional detachment; poor sleep with middle insomnia; occasional intrusive recollections and nightmares three to four times per week; hypervigilance and hyper startle response; poor concentration; some paranoia; two "low-level" panic attacks in 2008; and fleeting thoughts of suicide in February and March 2007 and in 2008.

The Board finds that for the period from January 24, 2005 through August 21, 2011, the Veteran's depression with PTSD is consistent with the 30 percent disability rating currently assigned.  Here, the evidence reflects that despite his subjective complaints, he has generally functioned satisfactorily with routine behavior, self-care, and conversation.  In addition, the evidence supports a finding of occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks due to such symptoms as depressed mood, anxiety, chronic sleep impairment, and panic attacks significantly less often than weekly. 

The Board finds that a higher, 50 percent rating is not warranted from January 24, 2005 through August 21, 2011 because his symptoms have not been of similar severity, frequency, or duration as to those contemplated by the 50 percent criteria.  While the Veteran has had consistent disturbance of mood and affect, his depression with PTSD has not resulted in more severe symptoms such as impaired speech or cognitive impairments such as difficulty in understanding complex commands, impaired short- or long-term memory, or impaired judgment or abstract thinking.  Rather, objective examination findings reflect that he has retained these functions.

The Board also considered other symptoms such as decreased kinetics, panic attacks, disheveled appearance with poor hygiene, and suicidal ideation, particularly as the latter two symptoms are contemplated by the criteria for a 70 percent rating.  However, the symptoms of decreased kinetics and disheveled appearance with poor hygiene were shown only once in over three years, reflecting that he generally functioned satisfactorily and generally maintained routine self-care.  Similarly, during the same period the Veteran described two "low-level" panic attacks during the same period, suggesting that they were mild, transient symptoms.  

Finally, he experienced "fleeting suicidal thoughts" in February and March 2007 and he stood near train tracks at some time between June and December 2008 contemplating whether to "give up."  Here, the Board finds that the evidence documents relatively infrequent suicidal ideation with two episodes of short duration and low risk as the 2007 episodes were fleeting.  The 2008 episode of suicidal ideation was of greater severity because the Veteran had the means (train tracks) to carry out any plan he may have had.  However, while the 2008 episode was more severe than the 2007 episodes, he denied any subsequent suicidal ideation during the remaining years of the relevant time period and had previously identified his "faith and grandchildren" as motivational factors to avoid hurting himself.  

Moreover, the Board observes that the Veteran appears to have some familiarity with stress management because he reported having a history of teaching others on the topic.  In addition, the records show that he has been able to successfully use coping skills to deal with interpersonal conflict (April and October 2007) and to reduce his anxiety by facing a trigger of his military trauma (January 2011).  In conclusion, considering the severity, frequency, and duration of the Veteran's symptoms; his ability to maintain some effective relationships despite his isolation; and his ability to use effective coping skills; the Board finds that his psychiatric disability more nearly approximates the criteria for a 30 percent rating.

The Board further finds that none of the GAF scores assigned during this period provides a basis for assigning a higher rating.  The Board finds that the GAF score of 40 assigned in March 2007 appears to be unsupported by the reported examination findings and to be an outlying score when compared to the other assigned scores during the relevant time period.  While GAF scores of 40 indicate some impairment in reality testing or communication, or major impairment in several areas, objective findings noted that the Veteran was fully oriented, had normal speech, and was able to maintain some relationships with two friends, a daughter, and his grandchildren.  In addition, the only "negative" objective finding was disheveled appearance with poor hygiene, which was an isolated incident that never recurred during the appeal period.

In comparison, the assigned GAF scores of 50, 55, and 60 appear to be more consistent with the Veteran's depression and PTSD symptoms during this time period.  Again, GAF scores of 50 indicate serious symptoms or serious impairment while GAF scores of 55 and 60 indicate moderate symptoms or difficulty.  Based on the foregoing discussion, the Board finds that the Veteran's depression and PTSD symptoms have generally been moderate with brief episodes of more serious symptoms such as when he described standing by train tracks and thinking about giving up.  Accordingly, the Board finds that an initial rating higher than 30 percent is not warranted or more nearly approximated at any time during the period from January 24, 2005 through August 21, 2011.  

Turning to the time period from August 22, 2011, the Board finds that the Veteran's depression with PTSD has been manifested objectively by some dysphoric mood and constricted affect and moderately impaired memory for immediate information (on VA examination in August 2011).  Subjectively, his depression with PTSD has been manifested by nightmares approximately once per week; intrusive thoughts; hypervigilance and hyper startle response; sleep disturbance; avoidant behavior, including avoiding crowds and experiencing psychological and physiological reactivity to crowds; decreased interest in activities; emotional detachment; irritability; low energy and motivation; difficulty concentrating; and suicidal ideation approximately once every few months.

The Board finds that his depression with PTSD more nearly approximates the criteria for an initial 30 percent rating and that a rating higher than the 50 percent rating assigned by the RO is not warranted.  In this regard, the Veteran is shown to have occasional or intermittent impairment due to such symptoms as chronic sleep impairment and fairly regular depressed mood, consistent with criteria contemplated by the 30 percent rating.  A rating higher than the 50 percent rating currently assigned is not warranted because the Veteran's symptoms have not been of similar severity, frequency, or duration as to those contemplated by the 70 percent criteria.

For example, the Veteran has not had such symptoms as obsessional rituals that interfere with routine activities; illogical, obscure, or irrelevant speech; near continuous panic or depression affecting the ability to function independently, appropriately, and effectively; impaired impulse control; spatial disorientation; neglect of personal appearance and hygiene; or inability to establish and maintain effective relationships.  Instead, while the Veteran reports irritability, he also indicated that he has been able to manage it.  Similarly, while the 70 percent rating criteria contemplate an inability to establish and maintain effective relationships, the evidence demonstrates that the Veteran interacts twice a month with one or two friends, he described nearby family as supportive, and he has traveled out of state to visit his grandchildren.  In addition, while he reported having suicidal ideation once every few months, he explained that he is able to work through those feelings and treatment records document his effective use of coping skills.     

The Board also observes that some of the subjective symptoms and objective findings on VA examination in August 2011 are inconsistent with other contemporaneous medical evidence.  For example, while he reported experiencing decreased interest in activities, he has described doing photography, reading, and cooking; traveling to see grandchildren; regular visits with friends; walking daily; joining a gym and exercising regularly; and international travel.  The Board notes that these activities tend to support the conclusion that the Veteran has adequate energy and motivation.  Also, while he had some memory impairment on VA examination in August 2011, contemporaneous VA treatment records in May and August 2011 and in November 2011 documented intact short- and long-term memory and grossly intact cognitive function.

Considering the assigned GAF scores of 52 and 60, which are indicative of moderate symptoms and consistent with the evidence of record, the Board further finds that the GAF scores assigned during this period do not provide a basis for assigning a higher rating because they are consistent with examination findings. 

In considering the entire appeal period and determining that the criteria for higher initial ratings for the Veteran's psychiatric symptoms shown are not met, the Board has considered the rating criteria in the General Rating Formula for Mental Disorders not as an exhaustive list of symptoms, but as examples of the type and degree of the symptoms, or effects, that would justify a particular rating.  The Board has not required the presence of a specified quantity of symptoms in the rating schedule to warrant the assigned rating for depression and PTSD.  See Mauerhan v. Principi, 16 Vet. App. 436 (2002). 

Under the circumstances of this case, the Board finds that the Veteran's depression and PTSD symptomatology has not met or more nearly approximated the criteria for a 30, 50, or 70 percent rating during each applicable rating period.  See 38 C.F.R. § 4.7.  As the criteria for the next higher, 30, 50, and 70 percent ratings are not met, it follows that the criteria for even higher ratings (50, 70 or 100 percent) likewise are not met for each applicable time period.

The Board has also considered staged ratings under Fenderson v. West, 12 Vet. App. 119 (1999), but concludes that they are not warranted beyond those already established because as explained above, the medical and lay evidence of record did not support higher ratings than those already assigned.

As to consideration of referral for an extraschedular rating, such consideration requires a three-step inquiry.  See Thun v. Peake, 22 Vet. App. 111 (2008), aff'd sub nom. Thun v. Shinseki, 572 F.3d 1366 (Fed. Cir. 2009).  The first question is whether the schedular rating criteria adequately contemplate the Veteran's disability picture.  Thun, 22 Vet. App. at 115.  If the criteria reasonably describe the claimant's disability level and symptomatology, then the disability picture is contemplated by the rating schedule, the assigned schedular evaluation is, therefore, adequate, and no referral is required.  If the schedular criteria do not contemplate the claimant's level of disability and symptomatology and are found inadequate, then the second inquiry is whether the claimant's exceptional disability picture exhibits other related factors such as those provided by the regulation as governing norms.  If the Veteran's disability picture meets the second inquiry, then the third step is to refer the case to the Under Secretary for Benefits or the Director of Compensation Service to determine whether an extraschedular rating is warranted.

The discussion above reflects that the Veteran has indicated he experiences some symptoms not specifically referenced by the applicable rating criteria.  However, the Board emphasizes that the General Rating Formula for Mental Disorders specifically allows for consideration of symptoms not mentioned by the rating criteria, as reflected by the phrase "due to such symptoms as" that is included for the 30 percent criteria and higher.  Therefore, the Board finds that his depression and PTSD symptoms are contemplated by the applicable rating criteria.  Nevertheless, the Veteran does not contend, and the evidence does not reflect, that his depression with PTSD has caused frequent hospitalization.  While he does assert that his depression with PTSD precludes employment, the August 2011 VA examiner believed that the ability to maintain employment would be "considerably impaired," but not precluded.  In any event, because the applicable rating criteria adequately contemplate the Veteran's depression with PTSD, referral for consideration of an extraschedular rating is not warranted.  38 C.F.R. § 3.321(b)(1).

For the foregoing reasons, the preponderance of the evidence is against the claim for initial ratings in excess of 10 percent for depression prior to January 24, 2005; in excess of 30 percent for depression with PTSD from January 24, 2005 through August 21, 2011; or in excess of 50 percent for PTSD with depression from August 22, 2011.  The benefit of the doubt doctrine is therefore not for further application and the claim for disability ratings higher than those currently assigned must be denied.  38 U.S.C.A. § 5107(b); Ortiz v. Principi, 274 F.3d 1361, 1364 (Fed. Cir. 2001); Gilbert v. Derwinski, 1 Vet. App. 49, 55-57 (1990).


ORDER

Prior to January 24, 2005, an increased rating in excess of 10 percent for depression is denied.

From January 24, 2005 through August 21, 2011, and increased rating in excess of 30 percent for depression with PTSD is denied.

From August 22, 2011, an increased rating in excess of 50 percent for depression with PTSD is denied.


REMAND

The Veteran was diagnosed with hepatitis C in approximately 2001 or 2002.  Although the Veteran has not returned a VA questionnaire on Risk Factors for Hepatitis, statements made to medical professionals do reflect reports of some risk factors.  For example, during a January 2005 initial mental health evaluation, he admitted to a history of extensive cocaine and heroin use; however, he denied using substances other than alcohol since 1979.  During a January 2007 VA hepatology consultation, the Veteran's reported risk factors included tattoos, intravenous drug use with a history of polysubstance abuse in the past, military duties as a medical corpsman, and a blood transfusion.  His records of discharge from service list his military occupational specialty (MOS) as hospital corpsman and service treatment records reflect that he identified his MOS as x-ray technician.  A service-connected psychiatric disability has been established based on his experience of treating military personnel who were involved in an explosion and bleeding.  Service treatment records do not document any tattoos at enlistment or on separation examination.

The AOJ should give the Veteran another opportunity to complete and submit a VA questionnaire on Risk Factors for Hepatitis.  Then, the AOJ should provide the Veteran's claims file to a VA physician to obtain a medical opinion as to the likely etiology of his hepatitis C.

Regarding the claim for TDIU benefits, because the issue is dependent on the outcome of the claim for service connection for hepatitis C, it is inextricably intertwined with the issue being remanded and must also be remanded.

Accordingly, the case is REMANDED for the following action:

1.  Send the Veteran a letter with a hepatitis C risk factor questionnaire.  Ask him to complete and return the questionnaire.  

2.  Obtain ongoing treatment records from the Columbia VA Medical Center (VAMC) and related clinics.  

3.  After the above development has been completed to the extent possible, the claims file should be provided to a VA physician to obtain an opinion as to the likely source of the Veteran's hepatitis C.


Following review of the claims file, the examiner should discuss the Veteran's risk factors for hepatitis C, to include: the Veteran's reported tattoos (none of which are documented in his service records), his intranasal cocaine and intravenous heroin use, and his unsubstantiated report of receiving a blood transfusion on an unknown date.  The examiner should also consider any other risk factors that are apparent from the evidence of record and the Veteran's hepatitis C risk factors questionnaire (if returned). 

The examiner should then provide an opinion as to whether it is at least as likely as not (a 50 percent or greater possibility) that the Veteran's hepatitis C had its onset in or is related to service, and specifically whether his hepatitis C is related to any identified risk factor in service, to include his conceded exposure to blood while performing his duties as a hospital corpsman.

Please provide the medical reasoning for your conclusions to include discussion of the usual incubation period and onset of symptoms for hepatitis C, an explanation of why any particular risk factor was the more likely cause of the Veteran's hepatitis C rather than other risk factors, and cite to medical treatises or studies if warranted.  If a VA examination is deemed necessary to respond to the questions, one should be scheduled.

4.  After undertaking any other development deemed appropriate and ensuring that the requested actions are completed, the AOJ should readjudicate the claims for service connection for hepatitis C and entitlement to a TDIU.  If any of the benefits sought is not granted in full, the Veteran and his agent should be issued a supplemental statement of the case.  An appropriate period of time should be allowed for response.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
SONNET BUSH
Veterans Law Judge, Board of Veterans' Appeals




Department of Veterans Affairs


